 



Exhibit 10.2
REVOLVING PROMISSORY NOTE

         
$50,000,000.00
  Dallas, Texas   January 9, 2007

     Promise to Pay. For value received, on or before January 9, 2009 (“Maturity
Date”), Infinity Energy Resources, Inc. (“Borrower”), a Delaware corporation,
promises to pay to the order of Amegy Bank, N.A.(“Lender”), at its offices in
Dallas County, Texas, at 1807 Ross Avenue, Suite 400, Dallas, Dallas County,
Texas 75201, the principal amount of Fifty Million Dollars ($50,000,000.00)
(“Total Principal Amount”), or such amount less than the Total Principal Amount
which has been advanced to Borrower and remains unpaid under this Revolving
Promissory Note (“Note”), together with interest on the portion of the Total
Principal Amount advanced to Borrower from the date advanced until paid at the
rates per annum provided below.
     Definitions. For purposes of this Note, unless the context otherwise
requires, certain terms used herein shall be defined as follows:
     “Adjusted LIBOR Rate” means with respect to each Interest Period, a rate
per annum equal to the sum of (i) the LIBOR Spread, plus (ii) the LIBOR Rate
with respect to such Interest Period. Each determination by Lender of the
Adjusted LIBOR Rate shall, in the absence of manifest error, be conclusive and
binding.
     “Adjusted Stated Rate” means a rate per annum equal to the sum of (i) the
Stated Rate, plus (ii) the Applicable Margin. Each determination by Lender of
the Adjusted Stated Rate shall, in the absence of manifest error, be conclusive
and binding.
     “Applicable Margin” means the “Applicable Margin” as defined in the Loan
Agreement; and the Applicable Margin will vary as set forth in the Loan
Agreement, based on the Borrowing Base Utilization (as defined in the Loan
Agreement) as in effect from time to time, with each change in the applicable
percentage resulting from a change in the Borrowing Base Utilization to take
effect on the day such change in the Borrowing Base Utilization occurs.
     “Business Day” means any day other than a Saturday, Sunday or any other day
on which national banking associations are authorized to be closed.
     “Consequential Loss” means, with respect to Borrower’s payment of all or
any portion of the then-outstanding principal amount of any LIBOR Balance on a
day other than the last day of the Interest Period related thereto, any loss,
cost, or expense incurred by Lender in redepositing such principal amount,
including the sum of (i) the interest which, but for such payment, Lender would
have earned in respect of such principal amount so paid, for the remainder of
the Interest Period applicable to such sum, reduced, if Lender is able to
redeposit such principal amount so paid for the balance of such Interest Period,
by the interest earned by Lender as a result of so redepositing such principal
amount plus (ii) any expense or penalty incurred by Lender on redepositing such
principal amount, but excluding taxes on the income of Lender imposed by any
governmental authority.
     “Contract Rate” means the Adjusted LIBOR Rate or the Adjusted Stated Rate,
as in effect from time to time under this Note.
     “Dollars” means lawful currency of the United States of America.

 



--------------------------------------------------------------------------------



 



     “Excess Interest Amount” means, on any date, the amount by which (i) the
amount of all interest which would have accrued prior to such date on the
principal of this Note, had the applicable Contract Rate at all times been in
effect without limitation by the Maximum Rate, exceeds (ii) the aggregate amount
of interest accrued on this Note on or prior to such date as limited by the
Maximum Rate.
     “Interest Notice” means the notice given by Borrower to Lender of an
Interest Option selected hereunder. Each Interest Notice given by Borrower under
this Note shall be irrevocable and must be given not later than 11:00 a.m.
(Dallas, Texas time) on a day which is not less than the number of Business Days
or LIBOR Business Days required below for an Interest Option.
     “Interest Option” means Borrower’s option to select an Adjusted LIBOR Rate
or the Adjusted Stated Rate, as described more fully below.
     “Interest Payment Date” means the first day of each month hereafter for
interest on the Stated Rate Balance, the last day of the applicable Interest
Period for interest on the LIBOR Balance, and the Maturity Date.
     “Interest Period” means, with respect to any LIBOR Balance, a period
commencing: (i) on any date which, pursuant to an Interest Notice, the principal
amount of such LIBOR Balance begins to accrue interest at the Adjusted LIBOR
Rate, or (ii) the Business Day following the last day of the immediately
preceding Interest Period in the case of a rollover to a successive Interest
Period, and ending one, two, three, or six months thereafter as Borrower shall
elect in accordance with the provisions hereof; provided that: (A) any Interest
Period which would otherwise end on a day which is not a LIBOR Business Day
shall be extended to the succeeding LIBOR Business Day and (B) any Interest
Period which would otherwise end after the Maturity Date shall end on the
Maturity Date.
     “LIBOR Balance” means the principal balance of this Note, which, pursuant
to an Interest Notice, bears interest at an Adjusted LIBOR Rate.
     “LIBOR Business Day” means a day on which dealings in Dollars are carried
out in the London interbank offered rate market.
     “LIBOR Rate” means the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/16 of 1%) equal to the average of the offered
quotations appearing at Page or Ticker US0001M, US0002M, US0003M, or US0006M, as
the case may be for applicable Interest Period in Bloomberg Financial Markets
Commodities News as published by Bloomberg L.P. (or such other similar news
reporting service as Lender may subscribe to at the time such LIBOR Rate is
determined), at which deposits in U.S. dollars are offered by the major London
clearing banks in the London interbank offered market for a period of time equal
or comparable to one, two, three, or six months and in an amount equal to or
comparable to the principal amount of the LIBOR Balance to which such interest
period relates. The LIBOR Rate for the Interest Period to which it relates shall
be determined as of 11:00 a.m. (London, England time) two (2) LIBOR Business
Days prior to the first day of such Interest Period.
Revolving Promissory Note — Page 2 of 10

 



--------------------------------------------------------------------------------



 



     “LIBOR Spread” means the “LIBOR Spread” as defined in the Loan Agreement;
and the LIBOR Spread will vary as set forth in the Loan Agreement, based on the
Borrowing Base Utilization (as defined in the Loan Agreement) as in effect from
time to time, with each change in the applicable percentage resulting from a
change in the Borrowing Base Utilization to take effect on the day such change
in the Borrowing Base Utilization occurs.
     “Loan Agreement” means the Loan Agreement of even date, by and among
Borrower, Lender, and others, as amended.
     “Maximum Rate” means at the particular time in question the maximum rate of
interest which, under applicable law, may then be charged on this Note. If the
maximum rate of interest changes after the date hereof, the Maximum Rate shall
be automatically increased or decreased, as the case may be, without notice to
Borrower from time to time as of the effective date of each change in the
maximum rate. If applicable law ceases to provide for a maximum rate of
interest, the Maximum Rate shall be equal to eighteen percent (18%) per annum.
     “Stated Rate” means the greater of (i) the interest rate publicly announced
by Lender from time to time as its general reference rate of interest, which
prime rate shall change upon any change in such announced or published general
reference interest rate and which prime rate may not be the lowest interest rate
charged by the Lender, or (ii) the sum of the rate of interest, then most
recently published by The Wall Street Journal as the “federal funds” rate for
reserves traded among commercial banks for overnight use, plus one half of one
percent (0.5%).
     “Stated Rate Balance” means the principal balance of this Note bearing
interest at a rate based upon the Adjusted Stated Rate.
     Payments of Interest and Principal. The principal of and all accrued but
unpaid interest on this Note shall be due and payable as follows:
     (a) accrued, unpaid interest on this Note shall be due and payable on each
Interest Payment Date, commencing on the first (1st) day of February, 2007, and
continuing until the Maturity Date;
     (b) the principal of this Note shall be due and payable as required by the
Loan Agreement to meet any Borrowing Base deficiency or Monthly Commitment
Reductions (if and when required by Lender under the Loan Agreement); and
     (c) the outstanding principal balance of this Note, together with all
accrued but unpaid interest, shall be due and payable on the Maturity Date.
     Revolving Credit. Under the Loan Agreement, Borrower may request advances
and make payments hereunder from time to time, provided that it is understood
and agreed that the aggregate principal amount outstanding from time to time
hereunder shall not at any time exceed the Total Principal Amount or the
Borrowing Base (as defined in the Loan Agreement), subject to the right to cure
Borrowing Base deficiencies in the Loan Agreement. In addition, Lender may set a
monthly commitment reduction pursuant to the Loan Agreement, and thereafter the
Borrowing Base and
Revolving Promissory Note — Page 3 of 10

 



--------------------------------------------------------------------------------



 



Lender’s commitment under this Note will decline monthly and the amount
outstanding under this Note may not exceed this declining Borrowing Base as and
to the extent provided in the Loan Agreement. The unpaid balance of this Note
shall increase and decrease with each new advance or payment hereunder, as the
case may be. This Note shall not be deemed terminated or canceled prior to the
Maturity Date, although the entire principal balance hereof may from time to
time be paid in full. Borrower may borrow, repay and reborrow hereunder. Unless
otherwise agreed to in writing or otherwise required by applicable law, payments
will be applied first to unpaid accrued interest, then to principal, and any
remaining amount to any unpaid collection costs, delinquency charges, and other
charges; provided, however, while an Event of Default (as defined below) is
outstanding, Lender reserves the right to apply payments among principal,
interest, delinquency charges, collection costs, and other charges, in such
order and manner as the holder of this Note may from time to time determine in
its sole discretion. All payments and prepayments of principal of or interest on
this Note shall be made in Dollars in immediately available funds, at the
address of Lender indicated above, or such other place as the holder of this
Note shall designate in writing to Borrower. If any payment of principal of or
interest on this Note shall become due on a day which is not a Business Day or
LIBOR Business Day, as applicable, such payment shall be made on the next
succeeding Business Day or LIBOR Business Day, as applicable, and any such
extension of time shall be included in computing interest in connection with
such payment. The books and records of Lender shall be prima facie evidence of
all outstanding principal of and accrued and unpaid interest on this Note.
     Accrual of Interest. The unpaid principal of the Stated Rate Balance shall
bear interest at a rate per annum which shall from day to day be equal to the
lesser of (i) the Adjusted Stated Rate, or (ii) the Maximum Rate. The unpaid
principal of each LIBOR Balance shall bear interest at a rate per annum which
shall be equal to the lesser of (i) the Adjusted LIBOR Rate for the Interest
Period in effect with respect to such LIBOR Balance, or (ii) the Maximum Rate.
Each change in the Adjusted Stated Rate shall become effective without prior
notice to Borrower automatically as of the opening of business on the date of
such change in the Adjusted Stated Rate. Interest on this Note shall be
calculated on the basis of the actual days elapsed, but computed as if each year
consisted of 360 days.
     Interest Options. Subject to the provisions hereof, Borrower shall have the
option (the “Interest Option”) of having the unpaid principal balance of this
Note bear interest at the Adjusted LIBOR Rate or the Adjusted Stated Rate;
provided, however, that only four (4) Interest Period options shall be in effect
at any one time during the term hereof and the selection of the Adjusted LIBOR
Rate for a particular Interest Period shall be for no less than $1,000,000.00 of
unpaid principal and in even multiples of $100,000.00 in principal. The Interest
Option shall be exercised in the manner provided below:
     (a) Advances. Each advance on the Note will initially be funded as a Stated
Rate Balance and will accrue interest from the date advanced at the Adjusted
Stated Rate.
     (b) Conversion From Adjusted Stated Rate. During any period in which the
principal hereof bears interest at the Adjusted Stated Rate, Borrower shall have
the right, on any LIBOR Business Day (the “Conversion Date”), to convert all or
part of the principal balance owed on the
Revolving Promissory Note — Page 4 of 10

 



--------------------------------------------------------------------------------



 



Note from the Stated Rate Balance to a LIBOR Balance by giving Lender an
Interest Notice of such selection at least two (2) LIBOR Business Days prior to
the Conversion Date.
     (c) At Expiration of Interest Periods. At least two (2) LIBOR Business Days
prior to the termination of each Interest Period, Lender shall receive from
Borrower an Interest Notice indicating the Interest Option to be applicable to
the corresponding LIBOR Balance upon the expiration of such Interest Period. If
the required Interest Notice shall not have been timely received by Lender,
Borrower shall be deemed to have selected the Adjusted Stated Rate to be
applicable to the corresponding LIBOR Balance upon the expiration of the
Interest Period and to have given Lender notice of such selection.
     Interest Recapture. If on each Interest Payment Date or any other date on
which interest payments are required hereunder, Lender does not receive interest
on this Note computed at the Adjusted Stated Rate or Adjusted LIBOR Rate because
such Contract Rate exceeds or has exceeded the Maximum Rate, then Borrower
shall, upon the written demand of Lender, pay to Lender in addition to the
interest otherwise required to be paid hereunder, on each Interest Payment Date
thereafter, the Excess Interest Amount (calculated as of such later Interest
Payment Date); provided that in no event shall Borrower be required to pay, for
any Interest Period, interest at a rate exceeding the Maximum Rate effective
during such period.
     Interest on Past Due Amounts and Default Interest. To the extent any
interest is not paid on or before the date it becomes due and payable, Lender
may, at its option, add such accrued but unpaid interest to the principal of
this Note. Notwithstanding anything herein to the contrary, (i) while any Event
of Default (as defined below) is outstanding, (ii) upon acceleration of the
maturity hereof following an uncured Event of Default, or (iii) at the Maturity
Date, all principal of this Note shall, at the option of Lender, bear interest
until paid at the lesser of (i) the sum of the Stated Rate plus six percent
(6.0%) per annum, or (ii) the Maximum Rate.
     Loan Agreement/Security. This Note is subject to the terms and provisions
of the Loan Agreement. In the event of any conflict or inconsistency between
this Note and the Loan Agreement, the Loan Agreement shall govern. This Note is
secured by all liens and security interests described in the Loan Agreement.
This Note, the Loan Agreement, and all other documents evidencing, securing,
governing, guaranteeing, or pertaining to this Note are hereinafter collectively
referred to as the “Loan Documents.” The holder of this Note is entitled to the
benefits and security provided in the Loan Documents.
     Prepayments; Consequential Loss. Borrower may from time to time prepay all
or any portion of the principal of this Note without premium or penalty, except
as set forth herein. Any prepayment made hereunder shall be made together with
all interest accrued but unpaid on this Note through the date of such
prepayment. If Borrower makes any prepayment of principal with respect to any
LIBOR Balance on any day prior to the last day of the Interest Period applicable
to such LIBOR Balance, Borrower shall reimburse the Lender on demand the
Consequential Loss incurred by Lender as a result of the timing of such payment.
A certificate of Lender setting forth the basis for the determination of a
Consequential Loss shall be delivered to Borrower and shall, in the absence of
manifest error, be prima facie evidence as to such determination and amount.
Revolving Promissory Note — Page 5 of 10

 



--------------------------------------------------------------------------------



 



     Special Provisions for LIBOR Pricing. Borrower agrees to the following
special provisions regarding LIBOR pricing:
          (a) If Lender determines that, by reason of circumstances affecting
the London interbank offered rate market generally, deposits in Dollars (in the
applicable amounts) are not being offered to United States financial
institutions in the London interbank offered rate market for the applicable
Interest Period, or that the rate at which such Dollar deposits are being
offered will not adequately and fairly reflect the cost to Lender of making or
maintaining a LIBOR Balance for the applicable Interest Period, Lender shall
forthwith give written notice to Borrower, and thereafter until Lender notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
(i) the right of Borrower to select the Adjusted LIBOR Rate as an Interest
Option under this Note shall be suspended, and (ii) Borrower shall be deemed to
have converted each LIBOR Balance to a Stated Rate Balance under this Note in
accordance with the provisions hereof on the last day of the then-current
Interest Period applicable to such LIBOR Balance.
          (b) If the adoption of any applicable law, rule, or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or agency charged with the
interpretation or administration thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank, or agency shall make it unlawful or impossible for
Lender to make or maintain a LIBOR Balance, Lender shall so notify Borrower.
Upon receipt of such written notice, Borrower shall be deemed to have converted
any LIBOR Balance to a Stated Rate Balance under this Note, on either (i) the
last day of the then-current Interest Period applicable to such LIBOR Balance if
Lender may lawfully continue to maintain and fund such LIBOR Balance to such
day, or (ii) immediately if Lender may not lawfully continue to maintain such
LIBOR Balance to such day.
          (c) If any governmental authority, central bank, or other comparable
authority, shall at any time after the date of this Note impose, modify, or deem
applicable any reserve (including, without limitation, any imposed by the Board
of Governors of the Federal Reserve System), special deposit, or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, Lender, or shall impose on Lender (or its LIBOR lending office) or
the London interbank offered rate market any other condition affecting its LIBOR
Balance, this Note, or its obligation to make LIBOR advances; and the result of
any of the foregoing is to increase the cost to Lender of making or maintaining
its LIBOR Balance, or to reduce the amount of any sum received or receivable by
Lender under this Note by an amount reasonably deemed by Lender to be material;
then, within five (5) days after demand by Lender, Borrower shall pay to Lender,
such additional amount or amounts as will compensate Lender for such increased
cost or reduction. Lender will promptly notify Borrower of any event of which it
has knowledge, occurring after the date hereof, which will entitle Lender to
compensation pursuant to this Subsection. A certificate of Lender claiming
compensation under this Subsection and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. If Lender demands compensation under this Subsection, then
Borrower may at any time, upon at least five (5) Business Days prior notice to
Lender, either (i) repay in full the then outstanding LIBOR Balance, together
with accrued interest thereon to the date of prepayment, or (ii) convert such
LIBOR Balance to Stated Rate Balance in accordance with the provisions of this
Note; provided, however, that Borrower shall be liable for any Consequential
Loss arising pursuant to such actions.
Revolving Promissory Note — Page 6 of 10

 



--------------------------------------------------------------------------------



 



          (d) If (i) the obligation of Lender to permit LIBOR Balance has been
suspended pursuant to subsections (a) or (b) above or (ii) Lender has demanded
compensation under subsection (c) above, then, unless and until Lender notifies
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply, all advances on this Note which would otherwise be
made by Lender as LIBOR Balance shall be made instead as Stated Rate Balance.
     Business Loan. Borrower represents to and covenants with Lender that:
(1) all loans evidenced by this Note are and shall be “business loans” as that
term is used in the Depository Institutions Deregulation and Monetary Control
Act of 1980, as amended; and (2) the loans are for business, commercial,
investment, or other similar purposes and not for personal, family, household,
or agricultural use, as those terms are used in the Texas Finance Code.
     Event of Default. Borrower agrees that upon the occurrence of any one or
more of the following events of default and the expiration of any notice, grace,
or cure period provided for in the Loan Agreement (“Event of Default”):
     (a) failure of Borrower to pay any installment of principal of or interest
on this Note or on any other indebtedness of Borrower to Lender when due; or
     (b) the occurrence of any Event of Default specified in the Loan Agreement;
the holder of this Note may, at its option, without further notice or demand,
except such notice as is required by the Loan Agreement, (i) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, without presentment, demand for payment, notice of intent
to accelerate, other notice of acceleration or dishonor, protest, or notice of
protest of any kind, all of which are expressly waived by Borrower (ii) refuse
to advance any additional amounts under this Note, (iii) foreclose all liens
securing payment hereof, (iv) pursue any and all other rights, remedies, and
recourses available to the holder hereof, including but not limited to any such
rights, remedies, or recourses under the Loan Documents, at law or in equity, or
(v) pursue any combination of the foregoing.
     No Waiver by Lender. The failure to exercise the option to accelerate the
maturity of this Note or any other right, remedy, or recourse available to the
holder hereof upon the occurrence of an Event of Default hereunder shall not
constitute a waiver of the right of the holder of this Note to exercise the same
at that time or at any subsequent time with respect to such Event of Default or
any other Event of Default while such Event of Default is outstanding. The
rights, remedies, and recourses of the holder hereof, as provided in this Note
and in any other Loan Documents, shall be cumulative and concurrent and may be
pursued separately, successively, or together as often as occasion therefor
shall arise, at the sole discretion of the holder hereof. The acceptance by the
holder hereof of any payment under this Note which is less than the payment in
full of all amounts due and payable at the time of such payment shall not
(i) constitute a waiver of or impair, reduce, release, or extinguish any right,
remedy, or recourse of the holder hereof, or nullify any prior exercise of any
such right, remedy, or recourse, or (ii) impair, reduce, release, or extinguish
the
Revolving Promissory Note — Page 7 of 10

 



--------------------------------------------------------------------------------



 



obligations of any party liable under any of the Loan Documents as originally
provided herein or therein.
     Usury Savings Clause. This Note and all other Loan Documents are intended
to be performed in accordance with, and only to the extent permitted by, all
applicable usury laws. If any provision hereof or of any other Loan Documents or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby, and
all provisions shall be enforced to the greatest extent permitted by law. It is
expressly stipulated and agreed to be the intent of the holder hereof to at all
times comply with the usury and other applicable laws now or hereafter governing
the interest payable on the indebtedness evidenced by this Note. If the
applicable law is ever revised, repealed, or judicially interpreted so as to
render usurious any amount called for under this Note or under any other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the indebtedness evidenced by this Note, or if Lender’s exercise of the
option to accelerate the maturity of this Note or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by law,
then it is the express intent of Borrower and Lender that all excess amounts
theretofore collected by Lender be credited on the principal balance of this
Note (or, if this Note and all other indebtedness arising under or pursuant to
the other Loan Documents have been paid in full, refunded to Borrower), and the
provisions of this Note and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectable hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then-applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder or thereunder. All sums paid, or
agreed to be paid, by Borrower for the use, forbearance, detention, taking,
charging, receiving, or reserving of the indebtedness of Borrower to Lender
under this Note or arising under or pursuant to the other Loan Documents shall,
to the maximum extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full term of such indebtedness until
payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the usury ceiling from time to time in effect and
applicable to such indebtedness for so long as such indebtedness is outstanding.
To the extent federal law permits Lender to contract for, charge, or receive a
greater amount of interest, Lender will rely on federal law instead of Texas
Finance Code, for the purpose of determining the Maximum Rate. Additionally, to
the maximum extent permitted by applicable law now or hereafter in effect,
Lender may, at its option and from time to time, implement any other method of
computing the Maximum Rate under the Texas Finance Code, or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect. Notwithstanding anything to the
contrary contained herein or in any other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.
     Applicability of Laws. In no event shall Chapter 346 of the Texas Finance
Code (which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the “weekly ceiling” specified in
Chapter 303 is the applicable ceiling; provided that, if any applicable law
permits greater interest, the law permitting the greatest interest shall apply.
Revolving Promissory Note — Page 8 of 10

 



--------------------------------------------------------------------------------



 



     Attorneys Fees. If this Note is placed in the hands of an attorney for
collection, or is collected in whole or in part by suit or through bankruptcy,
or other legal proceedings of any kind, Borrower agrees to pay, in addition to
all other sums payable hereunder, all costs and expenses of collection,
including but not limited to reasonable attorneys fees.
     Borrower’s Waiver. Except as expressly provided herein, Borrower and any
and all endorsers and guarantors of this Note severally waive presentment for
payment, notice of nonpayment, protest, demand, notice of protest, notice of
intent to accelerate, notice of acceleration and dishonor, diligence in
enforcement and indulgences of every kind and without further notice hereby
agree to renewals, extensions, exchanges or releases of collateral, taking of
additional collateral, indulgences, or partial payments, either before or after
maturity.
     Applicable Law. EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES MAY
APPLY, THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS. THIS INSTRUMENT IS MADE AND IS PERFORMABLE IN DALLAS,
DALLAS COUNTY, TEXAS, AND IN THE EVENT OF A DISPUTE INVOLVING THIS NOTE OR ANY
OTHER INSTRUMENT EXECUTED IN CONNECTION HEREWITH, BORROWER IRREVOCABLY AGREES
THAT VENUE FOR SUCH DISPUTES SHALL BE IN ANY COURT OF COMPETENT JURISDICTION IN
DALLAS COUNTY, TEXAS.
     Captions. Captions used herein are for convenience only and should not be
used in interpreting this Note.
Revolving Promissory Note — Page 9 of 10

 



--------------------------------------------------------------------------------



 



     Final Agreement. THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     Executed and delivered to Lender in Dallas, Texas, on the date stated
above.

            BORROWER:

Infinity Energy Resources, Inc.
      By:   /s/ James A. Tuell       James A. Tuell, President             

This note was prepared by:
Harris, Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, Texas 76102
(817) 870-8700
Revolving Promissory Note — Page 10 of 10

 